Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Lipp, J.), rendered April 20, 1993, convicting him of murder in the second degree and criminal possession of a weapon in the second degree under Indictment No. 13525/91, upon a jury verdict, and imposing sentence and (2) an amended judgment of the same court also rendered April 20,1993, revoking a sentence of probation previously imposed by the same court (Lagaña, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of *333imprisonment upon his previous conviction of manslaughter in the second degree under Indictment No. 9327/86.
Ordered that the judgment and the amended judgment are affirmed.
The defendant has not preserved for appellate review his contention that the prosecutor was improperly permitted to cross-examine him regarding statements that he had allegedly made to his wife prior to the murder of which he was convicted (see, People v Qualls, 55 NY2d 733). In any event, there is no merit to the defendant’s contention. The challenged questions were based on information derived from the Grand Jury proceedings. Therefore, the prosecutor had a good-faith basis for asking them (People v Sealy, 167 AD2d 362).
The defendant’s remaining contentions do not warrant reversal. Balletta, J. P., Miller, Santucci and Altman, JJ., concur.